Grant, C. J.
(after stating the facts). Complainant was possessed of a life estate by the will of her husband. The defendants desired to buy that interest so that they might sell the land to advantage. They agreed upon terms. They settled upon the present value of her life estate as $1,500 and certain other property. She agreed to accept that consideration and to convey the land upon its receipt. The question is not affected by her agreement to execute a deed. Had the contract contained no clause for executing a deed, she could have been compelled to execute the proper deed upon payment of the consideration, or a decree would stand as such conveyance. She *254executed the contract upon her part fully as far as it could be done, until she received the $1,500. She surrendered possession; she conveyed away her right to sell or lease her life interest and gave the defendants one year within which to carry out their part of the contract. The contract was one for the sale of an interest in land. She had parted with her equitable title, and the interest she retained by virtue of the contract was personalty, a debt secured by the contract. Bowen v. Lansing, 129 Mich. 117 (57 L. R. A. 643).
The land was sold within the year, and now the defendants seek to obtain by the act of God title to property the value of which they had fixed and had agreed to pay. They seek to avoid a contract'from which they received a benefit during the life of the deceased. Defendants were in possession under a contract of purchase, and cannot set up an adverse title to defeat their contract. Curran v. Banks, 123 Mich. 594.
Whatever she derived from her life interest was her absolute property. Pickey v. Culbertson, 50 Mo. 341.
“When the tenant for life sells his life estate, he sells it for what it is worth, and of course his share of the purchase money does not depend upon the future event of his life or death, but upon its present value.” Foster v. Hilliard, 1 Story (U. S.), 77.
It is immaterial whether Mrs. Baer received cash or a promise to pay. The present value of her life estate was agreed upon and that is conclusive upon the parties. Her death does not affect the title to the money which she was entitled to receive. Had she become insane her guardian could execute the deeds required by the contract. Had the land been sold and the money paid to the administrator while Mrs. Baer was living and she had died before the administrator had had an opportunity to pay her the money, or she to execute a deed, she could not herself then execute one, but her heirs and representatives could.
We are not concerned to determine what would have been the rights of the parties provided the land would not have *255been sold within the year. Upon the sale within the year, the rights of the parties became fixed, and either party could then have enforced the contract against the other.
Decree affirmed, with costs.
Blair, Montgomery, Ostrander, and Moore, JJ., concurred.